Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-22-2004

Spencer v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-3155




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Spencer v. Comm Social Security" (2004). 2004 Decisions. Paper 1076.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/1076


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
               NOT PRECEDENTIAL

     UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT


                     No. 03-3155


                 JANET SPENCER,

                               Appellant

                          v.

    COMMISSIONER OF SOCIAL SECURITY



  On Appeal from the United States District Court
     for the Western District of Pennsylvania
           (D.C. Civil No. 02-cv-00957)
     District Judge: Honorable Alan N. Bloch



     Submitted Under Third Circuit LAR 34.1(a)
                  January 16, 2004

Before: Sloviter, Rendell and Aldisert, Circuit Judges.

              (Filed: January 22, 2004)




            OPINION OF THE COURT



                          1
ALDISERT, Circuit Judge.

       The question for decision in this appeal by Janet Spencer from adverse summary

judgment in the United States District Court for the Western District of Pennsylvania

requires us to decide whether substantial evidence supports the Commissioner’s decision

that Spencer was capable of performing light work, 42 U.S.C. § 405(g), and was

therefore not entitled to supplemental security income benefits under Subchapter XVI of

the Social Security Act, 42 U.S.C. § 1381, et seq. Because we are writing for the parties

who are familiar with the facts and the proceedings in the Social Security Administration

and the district court we will confine our discussion to the basic legal precepts.

                                             I.

       “The Social Security Act defines disability in terms of the effect a physical or

mental impairment has on a person’s ability to function in the work place.” Heckler v.

Campbell, 461 U.S. 458, 459-460 (1983); 42 U.S.C. § 423(c) (2002). Under the Act and

implementing regulations, the claimant bears the burden of establishing disability. Id.;

20 C.F.R. § 416.912 (2003).

       To be eligible for benefits, a claimant must demonstrate not only that she has a

medically determinable physical or mental impairment, but that such impairment is so

severe that it prevents her from engaging in any substantial gainful activity that exists in

the national economy. 42 U.S.C. § 423(d)(1)(A); see also Campbell, 461 U.S. at 460;

Adorno v. Shalala, 40 F.3d 43, 46 (3d Cir. 1994).


                                              2
       The term “residual functional capacity” (“RFC”) is defined in the regulations as

the most an individual can still do after considering the physical and/or mental limitations

affecting her ability to perform work related tasks. 20 C.F.R. § 416.945 (2003).

       The Commissioner’s findings regarding an individual’s capacity for performing

light work must be supported by substantial evidence. 42 U.S.C. § 405(g). Substantial

evidence is less than a preponderance of evidence and more than a mere scintilla;

substantial evidence “does not mean a large or considerable amount of evidence, but

rather such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Pierce v. Underwood, 487 U.S. 552, 565 (1988) (quotations and citation

omitted). If the evidence can justify a refusal to direct a verdict where the case is before

a jury, there is “substantial evidence.” Olsen v. Schweiker, 703 F.2d 751, 753 (3d Cir.

1983) (citation omitted). “We will not set the Commissioner's decision aside if it is

supported by substantial evidence, even if we would have decided the factual inquiry

differently.” Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999).

                                             II.

       The Administrative Law Judge (“ALJ”) considered the examinations Spencer

received by James Richardson, M.D., Patricia A. Simpson, L.S.W., a licensed social

worker, Larry D. Smith, Ph.D., a state agency psychologist, Richard M. Hahn, M.D.,

Michael Niemiec, D.O. and George P. Naum, III, D.O. The ALJ elicited vocational

expert testimony at the administrative hearing. The ALJ asked the vocational expert


                                              3
whether work existed in the national economy for a hypothetical person with Spencer’s

age, education and work experience; who had the RFC for light exertional work,

requiring no climbing of ladders, ropes or scaffolds, no more than occasional stairs,

ramps, or balancing; and only occasional stooping, crouching or crawling; no close

concentration or attention to detail for extended periods of time, no fast paced assembly

line work; and no more than rare changes in the work setting.

       The expert testified that the hypothetical person could perform the jobs of library

clerk, general office clerk, kitchen worker and cleaner, which existed in significant

numbers in the local and national economy.

                                            III.

       We are satisfied that substantial evidence supports the Commissioner’s decision

that Spencer was capable of performing light work with modifications and was not

disabled.

       In deciding that Spencer had the RFC for the light work, the ALJ considered the

opinion of Dr. Hahn that Spencer could perform sedentary work and the opinion of Dr.

Naum that Spencer was disabled. The ALJ appropriately determined, however, that more

weight should be accorded to the objective evidence and assessment of the state agency

position expressed by Dr. Niemiec than to the opinions of consultive examiners, Dr.

Hahn and Dr. Naum. Jones v. Sullivan, 954 F.2d 125, 129 (3d Cir. 1991) (holding that

an ALJ may rely upon a non-examining physician’s opinion when it is consistent with


                                             4
the record).

       The ALJ did determine that Spencer had a severe mental impairment and included

all of Spencer’s limitations that were supported by the record in his hypothetical

questions to the vocational expert.

       We have considered all contentions raised by the parties and conclude that no

further discussion is necessary. The judgment of the district court will be affirmed.



TO THE CLERK:

       Please file the foregoing opinion.




                                        /s/ Ruggero J. Aldisert
                                      Circuit Judge


_________




                                               5